Campbell, J.
The bill in this case was filed to set aside a marriage claimed to be voidable for fraud. It appears to our satisfaction, as it did to the court below, that complainant, who was a man of about 75, and who had lost his eye-sight, and was more or less deaf, and otherwise broken, was induced suddenly, and by putting him under the influence of liquors, and probably of drugs, to marry defendant, who was less than half his age, and had a young child, and for whom he had never entertained any attachment, and with whom he was very slightly acquainted. He had just become assured that he would receive a liberal pension, and $10,000 and upwards of arrears, and the motive for the conspiracy is manifest. He was not at the time in a condition to act with any appreciation of his surroundings, and the fraudulent character of the transaction is clearly made out. While there has been some delay, we do not think there has been any intelligent ratification of the marriage, and no equities that we can perceive render it inequitable to declare the marriage null. We shall not dwell upon details, which are not valuable for record, or edifying for any purpose, and the reasons given by the court below seem to cover the ground.
It is enough to say that we think the decree was properly granted. It will be affirmed, each party paying his or her own costs.
The other Justices concurred.